United States Court of Appeals
                           FOR THE EIGHTH CIRCUIT
                                    ___________

                                    No. 12-1214
                                    ___________

Ronald E. Byers, individually and         *
on behalf of all other similarly          *
situated persons,                         *
                                          *
              Appellant,                  *
                                          * Appeal from the United States
      v.                                  * District Court for the
                                          * District of Minnesota.
Edina Couriers, LLC, a Minnesota          *
limited liability company, and Stanley * [UNPUBLISHED]
C. Olsen, Jr., individually and as a      *
member of Edina Couriers, LLC,            *
                                          *
              Appellees.                  *
                                     ___________

                             Submitted: June 25, 2012
                                Filed: July 12, 2012
                                 ___________

Before MURPHY, ARNOLD, and SHEPHERD, Circuit Judges.
                           ___________

PER CURIAM.

      Ronald Byers appeals the district court’s1 dismissal of his complaint and denial
of his post-judgment motion, in his pro se action alleging that defendants filed
fraudulent tax documents with the Internal Revenue Service.

      1
      The Honorable Paul A. Magnuson, United States District Judge for the District
of Minnesota.
       Following careful de novo review, we agree with the district court that
dismissal was appropriate, and we find no basis for reversal. See Carlson v. Wiggins,
675 F.3d 1134, 1138 (8th Cir. 2012) (standard of review); see also See Fed. R. Civ.
P. 9(b) (in alleging fraud, party must state with particularity circumstances
constituting fraud); Wellons, Inc. v. T.E. Ibberson Co., 869 F.2d 1166, 1168 (8th Cir.
1989) (describing circumstances in which application of collateral estoppel is
appropriate). We also conclude that the court did not abuse its discretion in denying
Byers’s post-judgment motion. See United States v. Metro. St. Louis Sewer Dist., 440
F.3d 930, 933 (8th Cir. 2006) (standard of review; motions to alter or amend judgment
serve limited function of correcting manifest errors of law or fact or to present newly
discovered evidence). Accordingly, we affirm. See 8th Cir. R. 47B.
                        ______________________________




                                          -2-